892 F.2d 1049
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gary KEAN, Petitioner,v.DEPARTMENT of the ARMY, Respondent.
No. 89-3455.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1989.

Before MICHEL, Circuit Judge.
ORDER
MICHEL, Circuit Judge.


1
Gary Kean moves to stay further proceedings pending disposition of a parallel case in the United States District Court for the Middle District of Pennsylvania.   The Department of the Navy has not filed a response.


2
Kean states that he believes that jurisdiction of the case lies in the district court.   However, he filed a protective notice of appeal in this court.   Here, he requests a stay until the district court clarifies the jurisdictional issue.


3
The court disfavors prolonged and indefinite stays.   Here, where neither party objects to a stay, the preferred course is for dismissal without prejudice to reinstatement.*


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Kean's motion for stay is denied.


6
(2) The case is dismissed without prejudice to reinstatement.



*
 Also, if the district court determines that it lacks jurisdiction, it may transfer the case to this court